Title: From Thomas Boylston Adams to Josiah, III Quincy, 18 August 1810
From: Adams, Thomas Boylston
To: Quincy, Josiah, III



Sir
Quincy August 18th: 1810.

I have the honour to acknowledge the receipt of your Official letter, as Corresponding Secretary of the American Academy of arts and sciences, informing me of my Election as a fellow of that Institution, on the 29th: day of May last. Be pleased, Sir, to accept my thanks for this communication, and to express, in my name, to the President and Fellows of the Academy, my Respectful acceptance of the flattering distinction conferred upon me, by their choice.
With great esteem & respect, / I have the honour to be, Sir, / Your very Humble Servt: Thomas B. Adams.